On Application for Rehearing
Appellant requests that the opinion be extended by setting out several pages of the record for the purpose of showing that the State introduced testimony relative to the mortgage executed April 8, 1948, after the court had ruled, “I sustain the objection for the present.” Presumably this request is for the purpose of showing there was no question as to which mortgage defendant was referring when he objected to the introduction of “those mortgages.”
It would serve no purpose to burden the opinion by quoting at great length from the record, since, of course, our holding was based on the legal principle that where a part of the evidence offered is admissible and the objection is made to it as a whole, it is not error for the court to overrule the objection. See Ala.Dig.Crim.Law ^695 (6) for numerous decisions. As stated in our original opinion, the mortgage executed February 16, 1948, was admissible. The objection should have pointed out the mortgage or mortgages which were objectionable.
Application overruled.